DETAILED ACTION
In application filed on 10/24/2019, Claims 2-12 are pending. Claims 2-12 are considered in the current office action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/24/2019 and 04/28/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 2-7 and 9-12 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Ramachandran et al. ("2, 4-Dinitro-1-naphthyl 4-toluenesulfonate." Acta Crystallographica Section E: Structure Reports Online 64.5 (2008): o873-o873)

Regarding Claim 2, Ramachandran teaches a compound of Formula I: (Page o873, Annotated structure, C17H12N2O7S; a naphthyl group is an aryl). The claimed “or N” is optional. 


    PNG
    media_image1.png
    138
    188
    media_image1.png
    Greyscale

wherein:
each X is independently C or N;
each E is independently hydrogen or an electron withdrawing group selected from the group consisting of -CF3, -C(O)-Ra, -SO2-Ra, -CN, and-NO2, with the proviso that at least one E is an electron withdrawing group;
LG is a leaving group;
R1 and R2, together with the carbon or nitrogen atoms to which they are attached, form a cycloalkyl, heterocycloalkyl, aryl, or heteroaryl;
R3 is absent or selected from the group consisting of -Ra, -cycloalkyl, -heterocycloalkyl, -aryl, and -heteroaryl; and



    PNG
    media_image2.png
    366
    726
    media_image2.png
    Greyscale

Annotated structure, Ramachandran

Regarding Claim 3, Ramachandran teaches a compound of claim 2, wherein each X is C (Page o873, Annotated structure, C17H12N2O7S)

Regarding Claim 4, Ramachandran teaches a compound of claim 2, wherein each E is an electron withdrawing group (Page o873, Annotated structure, C17H12N2O7S)

Regarding Claim 5, Ramachandran teaches a compound of claim 2, wherein each E is -N02 (Page o873, Annotated structure, C17H12N2O7S).
Regarding Claim 6, Ramachandran teaches a compound of claim 2, wherein LG is a leaving group selected from the group consisting of halogen, -ORb, -OC(O)Rb, -OS(O)2Rb, -S(O)2-O-Rb (Page o873, Annotated structure, C17H12N2O7S), -N2+, -

Regarding Claim 7, Ramachandran teaches a compound of claim 6, wherein the leaving group is

    PNG
    media_image3.png
    110
    447
    media_image3.png
    Greyscale

(Page o873, Annotated structure, C17H12N2O7S).

Regarding Claim 9, Ramachandran teaches a compound of claim 2, wherein R1 and R2, together with the carbon atoms to which they are attached, form a cycloalkyl, heterocycloalkyl, aryl, or heteroaryl. (Page o873, Annotated structure, C17H12N2O7S; a naphthyl group is an aryl)

Regarding Claim 10, Ramachandran teaches a compound of claim 9, wherein R1 and R2 together with the carbon atoms to which they are attached, form a naphthalene ring (Page o873, Annotated structure, C17H12N2O7S; a naphthyl group is an aryl)

17H12N2O7S; a naphthyl group is an aryl)

Regarding Claim 12, Ramachandran teaches a compound of claim 2, wherein the compound is selected from the group consisting of:

    PNG
    media_image4.png
    191
    402
    media_image4.png
    Greyscale

(See Ramachandran, Page o873, Annotated structure, C17H12N2O7S; a naphthyl group is an aryl)

Claim 8 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Ramachandran et al. ("2, 4-Dinitro-1-naphthyl 4-toluenesulfonate." Acta Crystallographica Section E: Structure Reports Online 64.5 (2008): o873-o873) in view of Zhang et al. ("Thiol-activated triplet–triplet annihilation up conversion: study of the different quenching effect of electron acceptor on the singlet and triplet excited states of bodipy." The Journal of organic chemistry 80.11 (2015): 5674-5686)

Regarding Claim 8, Ramachandran teaches a compound of claim 7 (Page o873, Annotated structure, C17H12N2O7S); 

Ramachandran does not teach the leaving group:

    PNG
    media_image5.png
    67
    152
    media_image5.png
    Greyscale

Zhang teaches the leaving group:

    PNG
    media_image5.png
    67
    152
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    341
    640
    media_image6.png
    Greyscale

Zhang, Annotated Scheme 1
(Page 5679, compound 13 (quencher), Annotated Scheme 1)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ramachandran to incorporate an alternative leaving group, as taught by Zhang, motivated by the need to synthesize a quencher to be used to reveal the different triplet-state lifetimes of 5 and C-1 after cleavage of the DNBS moiety by thiols (Zhang, Page 5679, 5684). Doing so allows for the different quenching effect of electron acceptor on the singlet and triplet excited states of Bodipy to be studied. 

Response to Arguments
Applicant's arguments filed on 10/01/2021, with respect to the 35 U.S.C. §102 rejections on Claims 1-8, 11 and 12 have been fully considered but they are not persuasive. The rejection of Claim 1 is moot as it is cancelled. Claim 2 is now an independent Claim. 
Applicant argues: 
(Claim 2 (now in independent form) is narrowed to recite the features of prior claim 9 (i.e., "R1 and R2, together with the carbon atoms to which they are attached, form a cycloalkyl, heterocycloalkyl, aryl, or heteroaryl"), which the U.S. Patent and Trademark Office found allowable over Zhang. For this reason, the rejection of claims 1-8, 11, and 12 for anticipation by Zhang should be withdrawn)
Applicant’s arguments with respect to Claims 2-12 has been considered but are moot because the new ground of rejection has been applied with respect to the amended independent claim 2.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fritz Ullmann und Walter Bruck: Studien 'uber 2.4-Dinitro-α-naphthol.
Urbanski, JerzyBulletin. “Color Reactions of Aromatic Nitro Compounds. I. Color Reactions of 2, 4-Dinitrobenzenesulfonic Acid Esters with Amines.” Bulletin de l’Academie Polonaise des Sciences, Serie des Sciences Chimiques 18.10 (1970): 609–616. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is (571)272-1678.  The examiner can normally be reached on M-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797   

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797